Monthly Summary Report November 30, 2014 Description The Mexico Fund, Inc. (the “Fund”) is a non-diversified closed-end management investment company with the investment objective of long-term capital appreciation through investments in securities, primarily equity, listed on the Mexican Stock Exchange.The Fund provides a vehicle to investors who wish to invest in Mexican companies through a managed non-diversified portfolio as part of their overall investment program.The Fund’s shares are listed and traded on the New York Stock Exchange (“NYSE”) under the symbol “MXF.” Managed Distribution Plan (“MDP”) The Board of Directors of the Fund has authorized quarterly distributions under the MDP at an annual rate of 10% of the Fund’s net asset value (“NAV”) per share recorded on the last business day of the previous calendar year. With each distribution, the Fund will issue a notice to stockholders and an accompanying press release, which will provide detailed information regarding the amount and composition of the distribution and other information required by the Fund’s MDP exemptive order. The Fund’s Board of Directors may amend or terminate the MDP at any time without prior notice to stockholders; however, at this time, there are no reasonably foreseeable circumstances that might cause the termination of the MDP. You should not draw any conclusions about the Fund’s investment performance from the amount of distributions or from the terms of the Fund’s MDP. Highlights Total Net Assets (million)1 Daily Average Number of Shares Traded2 NAV per share1 Outstanding Shares3 Closing price NYSE4 Expense Ratio (4/30/2014) 1.68% Premium (Discount) (2.01%) Portfolio Turnover (4/30/2014) 16.89% Performance5 Cumulative Annualized 1 Month YTD 1 Year 3 Years 5 Years 10 Years Market Price -7.76% -8.36% -4.58% 13.85% 13.56% 14.32% NAV per share -4.99% -4.11% -2.17% 11.00% 10.53% 12.40% MSCI Mexico Index -4.71% -2.35% -0.69% 7.66% 7.95% 12.54% Bolsa IPC Index -4.79% -2.29% -0.61% 7.17% 7.56% 13.45% These figures represent past performance. Past performance does not guarantee future results. The Fund's investment return and principal value will fluctuate so that an investor's shares, at the time of sale, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted above. 1 Source: Impulsora del Fondo México, S.C. (“Impulsora”). 2 Source: NYSE. Figure represents average volume traded on all U.S. consolidated markets during the month. 3 During November 2014, the Fund issued 1,700 shares under its Equity Shelf Program. 4 Source: NYSE. 5 Source: Impulsora. All figures take into account reinvestment of distributions. www.themexicofund.com 1 The Mexico Fund, Inc. November 30, 2014 Top Ten Holdings(67.68% of Net Assets) 1 América Móvil 16.19% 6 Alfa 5.60% 2 Fomento Económico Mexicano 10.18% 7 Wal-Mart de México 4.32% 3 Cemex 9.47% 8 Grupo México 4.06% 4 Grupo Financiero Banorte 5.91% 9 Kimberly-Clark de México 3.31% 5 Grupo Televisa 5.80% 10 Liverpool 2.84% Holdings are subject to change and are provided for informational purposes only and should not be deemed as a recommendation to buy or sell the securities shown. Fund Manager´s Comments Volatility extended throughout November 2014 across international equity markets, with a wide range of variations around the globe. In the United States, the three most important equity indices (DJIA, S&P500 and Nasdaq) registered historical maximum levels during the month, as positive economic figures attracted investors’ attention for U.S. equity securities. Emerging markets registered mixed performances. Investors preferred Asian equity securities over Latin American, which were among the worst performing markets during the month of November. The Mexican equity market declined 4.71% and the peso depreciated 3.2% to Ps. 13.9293. The steep decline of international oil prices and the revaluation of the U.S. dollar were two important factors that drove markets down during this month. In local news, investors’ sentiment towards Mexico continued to be affected by renewed security concerns after the disappearance of 43 students in the southern state of Guerrero and political instability due to corruption scandals. In response, President Enrique Peña Nieto announced a ten-step plan aimed at improving security and the rule of law. Among the changes announced is a new bill aimed at protecting local authorities against organized crime, the reduction of 1,800 municipal police forces to 32 state police corporations and the creation of special economic areas in the states of Guerrero, Michoacán, Oaxaca and Chiapas under which infrastructure activity will be fostered to create jobs and mitigate poverty. The information presented in this report has been derived from the sources indicated. Neither The Mexico Fund, Inc. nor its Adviser, Impulsora del Fondo México, S.C., has independently verified or confirmed the information presented herein. Important Risk Disclosure All performance shown is historical, assumes reinvestment of distributions and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so when sold, shares may be worth more or less than that of the original cost. Total return based on market price reflects changes in market value. Total return based on net asset value reflects changes in the Fund’s net asset value during each period. Current performance may be lower or higher than the performance data quoted. This commentary is for informational purposes only, and is not intended as an offer or recommendation with respect to the purchase or sale of any security, option, future or other derivatives in such securities. Closed-end funds are traded on the secondary market through one of the stock exchanges. The Fund’s investment return and principal value will fluctuate so that an investor’s shares may be worth more or less than the original cost. Shares of closed-end funds may trade above (premium) or below (discount) the NAV of the fund’s portfolio. The NAV is the value of an entity’s assets less the value of its liabilities. The Market Price is the current price at which an asset can be bought or sold. There is no assurance that the Fund will achieve its investment objective. Past performance does not guarantee future results. An investment in the Fund entails special risk considerations, including among others the risks of foreign investments, Mexican investments, market illiquidity and volatility, market corrections, risks associated with the Mexican economy, political factors and security, currency exchange rate fluctuations, NAV discount risk, foreign custody risk, dollar denominated investments risk and risks associated with the concentration of the Mexican equity market. Investors should consider their investment goals, time horizons and risk tolerance before investing in the Fund. An investment in the Fund is not appropriate for all investors, and the Fund is not intended to be a complete investment program. Investors should carefully review and consider the Fund's investment objective, risks, charges and expenses before investing. www.themexicofund.com
